Citation Nr: 0914682	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen, or official service department records have been 
submitted to reconsider, the claim of entitlement to service 
connection for emotional instability reaction, manifested by 
back pains.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughter




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for a back 
disorder is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  In September 1957, the RO issued a rating decision which 
denied the Veteran's original claim seeking service 
connection for emotional instability reaction, manifested by 
back pains.  Although provided notice of this decision that 
same month, the Veteran did not perfect an appeal thereof.
 
2.  Subsequent attempts by the Veteran to reopen his claim of 
entitlement to service connection for emotional instability 
reaction, manifested by back pains, were denied in RO 
decisions in April 2001 and June 2004.  Although provided 
timely notice of these decisions, the Veteran did not perfect 
an appeal thereof. 

3.  In April 2004, additional service treatment records were 
retrieved by the RO from the National Personnel Records 
Center.  These records existed at the time of the RO's 
September 1957 denial of the Veteran's original claim seeking 
service connection for emotional instability reaction, 
manifested by back pains, and the RO's inability to obtain 
these records at an earlier time was not due to the Veteran's 
failure to provide the RO with sufficient information.


CONCLUSION OF LAW

The criteria for reconsidering the Veteran's claim seeking 
service connection for emotional instability reaction, 
manifested by back pains, have been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
December 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why his 
specific claim was previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as the 
Veteran was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of pertinent records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted below, the Board finds that the criteria for 
reconsidering the Veteran's claim seeking service connection 
for emotional instability reaction, manifested by back pains, 
have been met, and is remanding this matter for additional 
evidentiary development, to include obtaining a VA medical 
opinion.  Thus, in terms of the present decision, the Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In September 1957, the Veteran filed his original claim 
seeking entitlement to service connection for "Nervous Back 
Pains."  Later that same month, the RO issued a rating 
decision which denied service connection for emotional 
instability reaction, manifested by back pains.  Although 
provided notice of this decision in September 1957, the 
Veteran did not perfect an appeal thereof, and the RO's 
September 1957 decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.201 (2008).  

In October 2000, the Veteran filed to reopen his claim 
seeking service connection for a "back condition."  In 
April 2001, the RO issued a rating decision which denied the 
Veteran's attempt to reopen his claim seeking service 
connection for a "back condition."  Although provided 
notice of this decision that same month, the Veteran did not 
perfect an appeal thereof, and the RO's April 2001 decision 
became final.  Id.  

In November 2003, the Veteran filed to reopen his claim 
seeking service connection for "back pain."  In June 2004, 
the RO issued a rating decision which denied the Veteran's 
attempt to reopen his claim seeking service connection for 
"emotional instability reaction, manifested by back pain."  
Although provided notice of this 


decision that same month, the Veteran did not perfect an 
appeal thereof, and the RO's June 2004 decision became final.  
Id.  

In developing the Veteran's November 2003 claim, additional 
service treatment records were obtained by the RO in April 
2004 from the National Personnel Records Center.  These 
records included additional service treatment records showing 
inservice treatment for complaints of back pain.  
Specifically, these newly obtained service department records 
included an April 23, 1957, intake summary report; a June 17, 
1957, intake interview report; a July 1, 1957, psychiatric 
examination report; and a July 11, 1957, clinical record 
cover sheet.  These records were not referenced as evidence 
considered in the RO's June 2004 rating decision.

The RO denied the Veteran's current claim to reopen the issue 
of entitlement to service connection for back disorder in a 
March 2006 rating decision.  Thereafter, the Veteran 
perfected an appeal of this decision.  As noted in the RO's 
July 2007 statement of the case, the evidence submitted was 
not new and material to the issue of service connection for 
emotional instability reaction, manifested by back pains.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim 
is so reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In addition to new and material evidence, revised 38 C.F.R. § 
3.156(c), effective on or after October 6, 2006, provides 
that at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  Further, 38 C.F.R. § 
3.156(c)(i)(3) provides that an award made based all or in 
part on these records is effective on the date entitlement 
arose or the date VA received the previously decided claim, 
whichever is later, or such other date as may be authorized 
by the provisions of this part applicable to the previously 
decided claim.

In this case, the RO determined that new and material 
evidence was not presented to reopen the Veteran's claim for 
entitlement to service connection for emotional instability 
reaction, manifested by back pains.  Such a determination, 
however, is not binding on the Board, and the Board must 
first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

As noted above, additional service treatment records were 
retrieved by the RO from the National Personnel Records 
Center in April 2004.  These records existed at the time of 
the RO's September 1957 denial of the Veteran's original 
claim seeking service connection for emotional instability 
reaction, manifested by back pains, and the RO's inability to 
obtain these records at an earlier time was not due to the 
Veteran's failure to provide the RO with sufficient 
information.  Accordingly, reconsideration of the claim for 
service consideration for emotional instability reaction, 
manifested by back pains, is warranted.  38 C.F.R. § 
3.156(c).  As the RO did not consider the Veteran's claim 
herein on the merits, this matter will be returned to the RO 
for additional development and consideration.


ORDER

Reconsideration of the Veteran's original claim of 
entitlement to service connection for emotional instability 
reaction, manifested by back pains, is warranted, and the 
appeal is granted to that extent only.


REMAND

As noted above, reconsideration of the Veteran's original 
claim seeking service connection for emotional instability 
reaction, manifested by back pains, is required pursuant to 
38 C.F.R. § 3.156(c).  The Board finds, however, that the 
Veteran's claim for reconsideration herein is more accurately 
characterized as entitlement to service connection for a back 
disorder.  In addition, the Board finds that additional 
development is necessary in order to comply with VA's duties 
to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

On his original application form, the Veteran reported 
receiving pre-service treatment for his back pain from Dr. 
Hanapell in Decatur, Illinois, in October 1952.  No attempts 
to obtain these records appear in the Veteran's claims file.  
Under the circumstances of this case, an attempt should be 
made by the RO, with the assistance of the Veteran, to obtain 
these records.

An August 1984 treatment report noted that the Veteran was 
applying for disability payments from the Social Security 
Administration (SSA).  At his hearing before the Board, the 
Veteran testified that he started receiving total disability 
payments after developing a lung condition.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where there has been a determination that the Veteran is 
entitled to SSA benefits, the records concerning that 
decision are needed by the VA for evaluation of pending 
claims, and must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Under the circumstances of this case, 
an attempt should be made by the RO, with the assistance of 
the Veteran, to obtain these records.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McClendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

Under the circumstances of this case, the Board finds that 
the Veteran must be afforded a VA examination to determine 
whether there is any relationship between any current back 
disorder and his military service.  In making this 
determination, the evidence of record shows a current back 
disorder, inservice complaints of back pain, and the 
Veteran's reported history of back pain since his discharge 
from the service.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his back disorder, 
both before and after his military 
service.  The Board is particularly 
interested in obtaining treatment reports 
from Dr. Hanapell in October 1952.  The 
Veteran must be asked to complete a 
separate VA Form 21-4142 for any 
physician or source of treatment he may 
identify.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The RO must contact the Veteran 
requesting information concerning any 
award of SSA disability benefits.  
Thereafter, the RO must request all 
materials, to include any medical 
records, regarding disability benefits 
from SSA.  These records must be 
associated with the claims file.  If 
these records are not available, a note 
to that effect must be included in the 
Veteran's claims folder.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

3.  After any additional evidence has 
been associated with the claims file, the 
Veteran must be afforded a VA orthopedic 
examination to determine the nature and 
etiology of any current back disorder 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and postservice medical 
records, the examiner must state whether 
any diagnosed back disorder is related to 
the Veteran's active duty service.  The 
VA examiner must provide a complete 
rationale for all conclusions reached.  
The report prepared must be typed.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  The RO must reconsider the Veteran's 
claim for entitlement to service 
connection for a back disorder on the 
merits pursuant to 38 C.F.R. § 3.156(c).  
If the claim remains denied, the RO must 
provide the Veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond, before the case 
is returned to the Board.

7.  THE VETERAN'S APPEAL HAS BEEN 
ADVANCED ON THE BOARD'S DOCKET.  This 
claim must be afforded expeditious 
treatment.  All claims remanded by the 
Board or by the Court for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


  
_____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


